                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

WILLIAM C. SWAN,
              Plaintiff,
      v.                                           Case No. 19-cv-1031-pp
JUDY SMITH, JENNIFER VANDE VOORT,
and WILLIAM WRIGHT, JR.,
              Defendants.

      ORDER SETTING DEADLINE FOR PLAINTIFF TO RESPOND TO
         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


      Williams C. Swan, who is representing himself, filed a complaint under

42 U.S.C. §1983. On January 22, 2021, the defendants filed a motion for

summary judgment. Dkt. No. 27. Under Civil Local Rule 56(b)(2) (E.D. Wis.),

the plaintiff’s response materials are due within thirty days of service of the

motion—by February 22, 2021. This means that he must file those materials

in time for the court to receive them by February 22, 2021.

      The plaintiff must respond to each of the defendants’ proposed findings

of fact (Dkt. No. 29), either by agreeing with the proposed fact or explaining

why he disagrees with the proposed fact. If the plaintiff does not either agree or

disagree with a proposed fact, the court will assume that he agrees with that

proposed fact. The plaintiff must support every disagreement with a proposed

fact by citing to evidence. He can do that by relying on documents that he

attaches to his response or by telling the court his version of what happened in

an affidavit or an unsworn declaration under 28 U.S.C. § 1746.1 An unsworn


1 At the bottom of his declaration the plaintiff should state: “I declare under
penalty of perjury that the foregoing is true and correct. Executed on [date].
[Signature].” 28 U.S.C. § 1746(2).


           Case 2:19-cv-01031-PP Filed 01/25/21 Page 1 of 2 Document 33
declaration is a way for a party to tell his side of the story while declaring to the

court that everything in the declaration is true and correct. The plaintiff also

must respond to the legal arguments in the defendants’ brief (Dkt. No. 28) by

explaining why he disagrees with those arguments.

      Under Civil L.R. 7(d), if a plaintiff does not respond to a motion for

summary judgment, his failure to respond is sufficient cause for the court to

grant the motion (in other words, to rule in favor of the defendant[s]). And

under Civil L.R. 41(c), if it appears to the court that a plaintiff is not diligently

prosecuting his case (for example, if he fails to respond to a motion for

summary judgment), the court may dismiss the case with or without prejudice.

If the plaintiff believes he needs additional time to prepare his response

materials, then in time for the court to receive it before his response materials

are due, he must file a motion asking the court to extend the deadline. If he

files such a motion, he must explain why he needs additional time and how

much additional time he needs.

      The court ORDERS that if the court has not received the plaintiff’s

response materials by the end of the day on February 22, 2021, the court will

grant the defendants’ motion and dismiss this case.

      Dated in Milwaukee, Wisconsin this 25th day of January, 2021.

                                 BY THE COURT:


                                 _________________________________________
                                 HON. PAMELA PEPPER
                                 Chief United States District Judge




                                           2



         Case 2:19-cv-01031-PP Filed 01/25/21 Page 2 of 2 Document 33
